  Case 17-81837      Doc 41       Filed 03/14/19 Entered 03/14/19 13:08:02           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: DANIEL G. MATZ                        §       Case No. 17-81837
       BRITTANY R. MATZ                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/04/2017.

       2) The plan was confirmed on 11/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          05/10/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/05/2018, 04/19/2018, 11/02/2018, 01/10/2019.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 16.

       7) Number of months case was pending: 19.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81837      Doc 41       Filed 03/14/19 Entered 03/14/19 13:08:02         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 6,060.00
      Less amount refunded to debtor(s)                        $ 487.08
NET RECEIPTS                                                                       $ 5,572.92



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 829.31
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 523.67
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 1,352.98

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                         Class          Scheduled    Asserted       Allowed        Paid        Paid
SPRINGER LAW FIRM            Lgl             4,000.00    4,000.00       4,000.00     829.31        0.00
EZ AUTO SALES                Sec             7,000.00    7,000.00         277.98     277.98      151.00
EZ AUTO SALES                Uns                 0.00    3,000.00           0.00       0.00        0.00
EZ AUTO SALES                Sec             4,000.00    4,791.00         171.17     171.17       86.22
EZ AUTO SALES                Uns             3,000.00        0.00           0.00       0.00        0.00
ROCK VALLEY CREDIT UNION     Sec            10,500.00   10,943.70      10,500.00   3,102.24      431.33
ROCK VALLEY CREDIT UNION     Uns                 0.00      117.44         561.14       0.00        0.00
A ALLIANCE COLLECTION AGENCY Uns               100.00         NA             NA        0.00        0.00
ADVANCE AMERICA, CASH        Uns               500.00      544.75         544.75       0.00        0.00
AFNI                         Uns               100.00         NA             NA        0.00        0.00
AMERICAN FIRST FINANCE       Uns             5,000.00    1,941.77       1,941.77       0.00        0.00
AMERICAN SURGICAL            Uns             1,000.00         NA             NA        0.00        0.00
AMERICASH LOANS LLC          Uns             1,000.00    1,716.32       1,716.32       0.00        0.00
CEP AMERICA IL LLP           Uns             1,600.00         NA             NA        0.00        0.00
CITIZENS FINANCE             Uns            10,000.00    9,139.15       9,139.15       0.00        0.00
COMMONWEALTH EDISON CO       Uns             1,600.00      900.55         900.55       0.00        0.00
CREDIT COLLECTION SERVICES   Uns               500.00         NA             NA        0.00        0.00
CREDITORS PROTECTION SERVICE Uns               500.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-81837      Doc 41       Filed 03/14/19 Entered 03/14/19 13:08:02    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
CRUSADER CLINIC                     Uns        300.00        NA         NA        0.00       0.00
NAVIENT SOLUTIONS INC               Uns          0.00   9,595.01       0.00       0.00       0.00
FIFTH THIRD BANK                    Uns        900.00        NA         NA        0.00       0.00
THE ILLINOIS TOLLWAY                Uns      3,000.00   2,058.00   2,058.00       0.00       0.00
MEDIACOM COMMUNICATIONS             Uns        589.00        NA         NA        0.00       0.00
MEDIACOM COMMUNICATIONS             Uns        410.00        NA         NA        0.00       0.00
MERCYHEALTH/ROCKFORD                Uns      1,000.00     513.83     513.83       0.00       0.00
NICOR GAS                           Uns      1,000.00   1,308.24   1,308.24       0.00       0.00
OSF ST ANTHONY MEDICAL              Uns         60.00     991.90     991.90       0.00       0.00
RMH PATHOLOGISTS LTD                Uns        300.00        NA         NA        0.00       0.00
ROCKFORD HEALTH PHYSICIANS          Uns        300.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns        500.00   6,984.42   6,984.42       0.00       0.00
ROCKFORD RADIOLOGY                  Uns      1,000.00        NA         NA        0.00       0.00
SWEDISH AMERICAN HEALTH             Uns        268.00        NA         NA        0.00       0.00
UW MED FOUNDATION dba UW            Uns        727.00     735.61     735.61       0.00       0.00
US DEPT OF EDUCATION                Uns          0.00        NA         NA        0.00       0.00
OSFMG ROCK CUT PROMPT CARE          Uns          0.00      60.00      60.00       0.00       0.00
U.S. DEPARTMENT OF EDUCATION        Uns          0.00   2,018.96       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81837      Doc 41       Filed 03/14/19 Entered 03/14/19 13:08:02     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 10,949.15       $ 3,551.39           $ 668.55
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 10,949.15       $ 3,551.39           $ 668.55

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 27,455.68           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 1,352.98
       Disbursements to Creditors               $ 4,219.94

TOTAL DISBURSEMENTS:                                             $ 5,572.92




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81837        Doc 41      Filed 03/14/19 Entered 03/14/19 13:08:02               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
